Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This Office Action is in response to the communication filed on 7/3/19.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.
	
Drawings
	The drawings filed on 7/3/19 are accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 1, 10, 1, 12, 16-19, 21, 3 and 9 of USPAT 10384323. 
Instant application
USPAT 10384323
1. A tool for operating on a workpiece, the tool comprising: a motion actuator configured to be coupled to a working surface to engage the workpiece; a controller coupled to the motion actuator to responsively vary a speed of the motion actuator and an operating speed of the working surface within a range of 



2. The tool of claim 1, further comprising a force detector coupled to the controller and configured to output a signal representing the derived force, wherein the controller is further configured to receive the signal from the force detector and vary the speed of the motion actuator 

3. The tool of claim 2 wherein the force detector is configured to output a standardized format predetermined force-output function independent of the method of detection of the amount of force the operator applies on the workpiece; and wherein the controller is further configured to receive the standardized format to allow the controller to be used with multiple tools.
4. The tool of claim 2, wherein the sensitivity profile response allows for variances of the motion actuator, the controller, and force detector to be compensated for by the operator manageably adjusting workpiece pressure as necessary to get a desired speed of the working surface and the rate of work.
4. The tool of claim 2 wherein the sensitivity profile response allows for variances of the motion actuator, controller, and force detector to be compensated for by a finessed control of the operator.

10. The tool of claim 8 wherein the controller allows for selection of at least one of the initial speed and the max speed; and the predetermined continuous response profile in the controller is configured to only respond in a range between a selected initial speed and a selected max speed.
12. A tool for operating on a workpiece, the tool comprising: a motion actuator configured to be coupled to a working surface to engage the workpiece; a controller coupled to the motion actuator to responsively vary a speed of the motion actuator and an operating speed of the working surface within the range of an initial speed and a max speed, and configured to respond to a derived force that is a function of an applied force exerted by the operator to manageably adjust pressure on the working surface to achieve a rate of work and thereby represents an amount of force an 




17. The method of claim 12, further comprising the step of: determining a selection of one of two or more sensitivity profiles that represent the predetermined continuous response profiles.
15. The tool of claim 12, wherein to derive a first force and derive a second force occur in discrete steps over multiple time intervals.
18. The method of claim 12, wherein the steps deriving a first force and deriving a second force occur in discrete steps over multiple time intervals.
16. The tool of claim 12, wherein the predetermined sensitivity profile allows tolerances of a motion actuator, a controller, and a force detector to be compensated for by the operator manageably adjusting workpiece pressure as necessary to get a desired speed of the working surface and the rate of work.
19. The method of claim 12 wherein the predetermined continuous response profile allows tolerances of a motion actuator, a controller, and a force detector to be compensated for by a finessed control of the operator.




3. The tool of claim 2 wherein the force detector is configured to output a standardized format predetermined force-output function independent of the method of detection of the amount of force the operator applies on the workpiece; and wherein the controller is further configured to receive the standardized format to allow the controller to be used with multiple tools.
19. The control system of claim 17, wherein the controller is further configured to determine a selection of one of two or more sensitivity profiles that represent the predetermined sensitivity profile.
9. The tool of claim 8 further comprising a sensitivity selector configured to select and apply one of two or more sensitivity profiles that represent the predetermined continuous response profile.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and the claims of USPAT 10384323 are almost the same in scope (in the independent claims, some limitations are being rearranged to another portion of the claim in a manner that does not affect the scope of the claim).  For similar reasons, claims 2-3, 10, 13-15 of the instant application 
The difference in claims 4 and 16-17 of instant application and claims 4, 19 and 21 of USPAT 10384323 is that the claims 4 and 16-17 of instant application further recite “adjusting workpiece pressure as necessary to get a desired speed of the working surface and the rate of work“. However, USPAT6516693 to Thiele et al. (hereinafter “Thiele”) discloses adjusting workpiece pressure as necessary to get a desired speed of the working surface and the rate of work (Thiele, see col. 2 lines 24-35 and col. 4 lines 17-30 for adjusting workpiece pressure as necessary to get a desired speed of the working surface and the rate of work). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Thiele into the apparatus/system of USPAT 10384323. The modification would be obvious because one of the ordinary skill in the art would want to prevent shop accident by adjusting the workpiece pressure as necessary to get a desired speed of the working surface and the rate of work (Thiele, see col. 2 lines 24-35, col. 4 lines 17-30 and col. 7 lines 54-55).
For similar reasons, claims 18-19 of the instant application are patentably indistinct from claims 3 and 9 respectively, of USPAT 10384323.
The difference in claim 5 of instant application and claim 1 of USPAT 10384323 is that the claim 5 of instant application further recite wherein the sensitivity profile is calculated using a polynomial equation. However, USPAT 4547847 to Olig et al. discloses wherein the sensitivity profile is calculated using a polynomial equation (Olig, see col. 12 lines 6-15). Therefore, it would have been obvious to a person of ordinary 
The difference in claim 11 of instant application and claim 1 of USPAT 10384323 is that the claim 11 of instant application further recite the selection of the initial speed and the max speed set the lower and upper speed bounds, and the controller scales the sensitivity profile within the initial and max speed bounds. However, US20040200628 to Schmitzer et al. discloses the selection of the initial speed and the max speed set the lower and upper speed bounds, and the controller scales the sensitivity profile within the initial and max speed bounds (Schmitzer, see [0017]-[0020] and Fig. 3 and its corresponding paragraphs). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Schmitzer into the apparatus/system of USPAT 10384323. The modification would be obvious because one of the ordinary skill in the art would want to provide a safe, intuitive control of an at least partly rotary hand-held electric machine tool by setting the lower and upper speed bounds, and scaling the sensitivity profile within the initial and max speed bounds (Schmitizer, see [0008], [0017]-[0020] and Fig. 3 and its corresponding paragraphs).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 20 recites “wherein the sensitivity profile includes a monotonically decreasing region”, however, claims 1 and 17 (their parent claims) recites “a sensitivity profile expressing a relationship of a monotonically increasing positive slope between the derived amount of force and the operating speed of the working surface”. How can the sensitivity profile expressing a relationship of a monotonically increasing positive slope have a monotonically decreasing region at the same time? Therefore, the metes and bounds of claims 6 and 20 is ambiguous and unclear.
Claims 7-8, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Allowable Subject Matter
Claims 1, 12 and 17 would be allowable if the double patenting rejection set forth in this Office action are overcome.
Claims 6 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20040003930 to Meixner et al. discloses a drill hammer and/or a chipping hammer, having a striking mechanism capable of being driven in a housing y an electric motor, via which an insertable tool situated in a tool mount is capable of being driven in an impacting manner, and having a sensor unit via which a characteristic value for a no-load position can be detected.
	US5116168 to Aihara discloses drilling control method and apparatus for making holes through a composite workpiece made of a plurality of materials having different machining properties, the workpiece is first drilled at a feed speed and a rotational speed of a drill which are selected. When the drilling of the workpiece is initiated, the amounts of the feeding speed and the rotational speed are detected by a feed speed sensor and a rotational speed sensor, respectively, and thrust force applied to the drill during the drilling is also detected by a thrust sensor. The detected feed speed and the 
	US6535788 to Yoshida et al. discloses control device of a machine tool as an input unit for inputting the processing profile data and the workpiece data of the material and a profile of the workpiece to be processed. The control device input unit also can receive a tool path changing operation command, a manual operation command and a processing condition changing command. A data base for storing at least one of the mechanical data of the machine tool to process the workpiece and the tool data of the tool mounted on the machine tool provides a signal to an estimating calculation unit for estimating at least a processing load or the occurrence of interference of the tool with the workpiece based on the data inputted by the input unit and the data stored in the data base. A tool path deciding unit calculates a tool path to process the workpiece and decides processing conditions such as spindle rotating speed and the feed speed for the machine tool based on the output of the estimating calculation unit.
	US 8939234 to Mebane et al. discloses method for drilling a borehole in an earthen formation comprises (a) providing a drilling system including a drillstring having a longitudinal axis, a bottom-hole assembly coupled to a lower end of the drillstring, and a drill bit coupled to a lower end of the bottom-hole assembly. In addition, the method comprises (b) rotating the drill bit at a rotational speed. Further, the method comprises 
	US6161055 to Pryor discloses a method of determining the breakage of a tool in a machine tool is disclosed. The method automatically senses a physical characteristic of the operation of the machine during a cutting operation. Then, if the sensed value indicates a potential break in the cutting edge of the tool, an electro-optical sensor used to examine the shape of the tool and to automatically determine whether the tool shape is also indicative of tool breakage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON LIN/
Primary Examiner, Art Unit 2117